Opinion filed December 31, 2015




                                    In The


        Eleventh Court of Appeals
                                  ___________

                              No. 11-15-00296-CR
                                  ___________

                     FRANKLIN LEE RAY, Appellant
                                       V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 385th District Court
                           Midland County, Texas
                       Trial Court Cause No. CR39139


                     MEMORANDUM OPINION
      Franklin Lee Ray has filed a pro se notice of appeal from a judgment
modifying his community supervision. We dismiss the appeal.
      The clerk of this court wrote Appellant on November 20, 2015, and
informed him that, among other things, it did not appear that his notice of appeal
related to a final, appealable order. We requested that Appellant respond on or
before December 8, 2015, and show grounds to continue the appeal. We have not
received a response from Appellant.
      A judgment modifying the terms of community supervision is not a final,
appealable order. Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977);
Urrutia v. State, No. 07-15-00214-CR, 2015 WL 5301641 (Tex. App.—Amarillo
Sept. 10, 2015, no pet. h.) (mem. op., not designated for publication); Singletary v.
State, No. 01-12-00529-CR, 2013 WL 653281 (Tex. App.—Houston [1st Dist.]
Feb. 21, 2013, no pet.) (mem. op., not designated for publication). Because the
judgment from which Appellant attempts to appeal is not a final, appealable order,
we have no jurisdiction to entertain this appeal.
      Consequently, the appeal is dismissed for want of jurisdiction.


                                                    PER CURIAM


December 31, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2